Exhibit 10.4

 

Execution Version

 



FORFEITURE AGREEMENT

 

This Forfeiture Agreement (this “Agreement”) is made as of January 23, 2020 by
and between Atlas Technical Consultants Holdings LP, a Delaware limited
partnership (“Seller”) and Boxwood Sponsor LLC, a Delaware limited liability
company (“Sponsor”). Seller and Sponsor are sometimes individually referred to
in this Agreement as a “Party” and collectively as the “Parties”.

 

WHEREAS, the Sponsor is a stockholder of Boxwood Merger Corp., a Delaware
corporation (“Parent”);

 

WHEREAS, Parent, Seller, Atlas TC Holdings LLC (“Holdings”), Atlas TC Buyer LLC
(the “Buyer”) and Atlas Intermediate Holdings LLC, a Delaware limited liability
company (“Company”), entered into that certain unit purchase agreement, dated as
of August 12, 2019 (as the same may be amended from time to time including
pursuant to the Purchase Agreement Amendment (as defined below), the “Purchase
Agreement”), pursuant to which, upon the terms and subject to the conditions set
forth therein, Buyer will acquire a certain number of the equity interests of
Company (such transaction, together with the other transactions contemplated by
the Purchase Agreement, the “Transactions”);

 

WHEREAS, contemporaneously herewith, Parent, Seller, Holdings, Buyer and the
Company propose to enter into that certain Amendment No. 1 to the Unit Purchase
Agreement (the “Purchase Agreement Amendment”); and

 

WHEREAS, as a condition to its willingness to enter into the Purchase Agreement
Amendment, Seller has required that Sponsor execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound hereby, each of the
undersigned hereby agree as follows:

 

Section 1. Definitions. Capitalized terms used and not defined herein shall have
the respective meanings assigned to them in the Purchase Agreement.

 

Section 2. Representations and Warranties of Sponsor.

 

(a) Organization; Authorization. Sponsor is duly organized, validly existing and
in good standing under the Laws of the jurisdiction in which it is organized,
and the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within Sponsor’s
organizational powers and has been duly authorized by all necessary limited
liability company actions on the part of Sponsor. Sponsor has the power and
authority to execute and deliver this Agreement, to perform its, his or her
obligations under this Agreement and to consummate the transactions contemplated
by this Agreement. This Agreement has been duly authorized, executed and
delivered by Sponsor, and when duly authorized, executed and delivered by
Seller, constitutes the legal, valid and binding obligations of Sponsor,
enforceable against Sponsor in accordance with its terms (except as
enforceability may be limited by bankruptcy Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies).

 





 

 

(b) Consents and Approvals; No Violation. None of the execution and delivery of
this Agreement, the performance by Sponsor of its obligations hereunder or the
consummation of the transactions contemplated hereby will (i) violate or result
in any breach of Sponsor’s Governing Documents (as applicable), (ii) result in
any material breach of, or constitute a material default under (or constitute an
event which with the giving of notice or lapse of time, or both, would become a
material default), or give to any third party (other than a Governmental Entity)
any right of termination, consent, acceleration or cancellation of, or result in
the creation of any Lien on any of the assets of Sponsor pursuant to any
Contract to which Sponsor is a party or by which such assets are bound, or (iii)
materially violate or result in a material breach of any Law applicable to
Sponsor. No approval of a Governmental Entity is required to be made or obtained
by Sponsor in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, except
(A) as would not reasonably be expected to have a material adverse effect on the
ability of Buyer to consummate the Transactions and (B) compliance with any
applicable requirements of any applicable securities Laws, whether federal,
state or foreign.

 

(c) Litigation. As of the date of this Agreement, there is no Proceeding pending
or, to the knowledge of Sponsor, threatened, against Sponsor before or by any
Governmental Entity, which challenges or seeks an Order restraining, enjoining
or otherwise prohibiting or making illegal any of the transactions contemplated
by this Agreement or the performance by Sponsor of its obligations hereunder.
For purposes of this Section 2, “knowledge of Sponsor” means the knowledge of
the managers and officers of Sponsor.

 

(d) Acknowledgement. Sponsor understands and acknowledges that Seller is
entering into the Purchase Agreement Amendment in reliance upon Sponsor’s
execution and delivery of this Agreement.

 

Section 3. Cancellation of Class F Common Stock. Sponsor shall be bound by and
shall comply with Section 6.23 of the Purchase Agreement (and any relevant
definitions contained in such Section) as if Sponsor was an original signatory
to the Purchase Agreement with respect to such Section. Without limiting the
generality of the foregoing, immediately prior to the Closing, if, and only if,
the Available Equity Proceeds Condition is not or will not be satisfied at
Closing, then Sponsor shall (and, subject only to the consummation of the
Closing and the non-satisfaction of the Available Equity Proceeds Condition,
hereby does) surrender, forfeit and consent to the termination and cancellation,
in each case for no consideration and without further right, obligation or
liability of any kind or nature on the part of the Buyer Group, Sponsor, Seller
or the Company, of 1,750,000 shares of Class F Common Stock. Immediately prior
to the Closing, Sponsor shall cause to be delivered and surrendered for
cancellation any stock certificates or any similar instruments or securities
evidencing or representing the 1,750,000 shares of Class F Common Stock to be
forfeited, terminated and cancelled pursuant to the preceding sentence.

 

Section 4. Termination. This Agreement shall terminate upon and be of no further
force or effect upon the earliest to occur of (a) the Closing and (b) the
termination prior to the Closing of the Purchase Agreement in accordance with
its terms. Upon termination of this Agreement, no party shall have any further
obligations or liabilities under this Agreement; provided, however, that the
termination of this Agreement shall not relieve any party hereto from liability
arising in respect of any breach of this Agreement prior to such termination.
This Section 11 shall survive the termination of this Agreement.

 



2

 

 

Section 5. Further Assurances. Each Stockholder shall take, or cause to be
taken, all actions and do, or cause to be done, all things reasonably necessary
under applicable Laws to consummate the Transactions on the terms and subject to
the conditions set forth herein and in the Purchase Agreement.

 

Section 6. Notices. All notices, demands, requests, instructions, claims,
consents, waivers and other communications to be given or delivered under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment), received by fax or email (with hard copy to follow)
prior to 5:00 p.m. Central Time on a Business Day or delivery by reputable
overnight express courier (charges prepaid) or (b) three days following mailing
by certified or registered mail, postage prepaid and return receipt requested.
Unless another address is specified in writing, notices, demands and
communications shall be sent to the addresses indicated below:

 

If to Sponsor, to the address included on Sponsor’s signature page hereto with a
copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166-4193

Attention:Joel Rubinstein
Jason Osborn Fax:(212) 294-4700 Email:jrubinstein@winston.com
josborn@winston.com

 

If to Seller to:

 

Atlas Technical Consultants Holdings LP

13215 Bee Cave Parkway

Bldg. B, Suite 230

Austin, Texas 78738

Attention: L. Joseph Boyer

Email: joe.boyer@atlastechnical.us

 

with a copy (which shall not constitute notice) to:

 

c/o Bernhard Capital Partners

400 Convention St., Suite 1010

Baton Rouge, Louisiana 70802

Attention:Mark Spender
Christopher Dillon
Lucie Kantrow Fax:(225) 454-6957 Email:mark@bernhardcapital.com
chris@bernhardcapital.com
lucie@bernhardcapital.com



 



3

 

 

and

 

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention:William J. Benitez, P.C.
Julian J. Seiguer, P.C. Fax:(713) 836-3601 Email:william.benitez@kirkland.com
julian.seiguer@kirkland.com

 

Section 7. Miscellaneous.

 

(a) Except as set forth in the Purchase Agreement, whether or not the
Transactions are consummated, all fees and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement, including
the fees and disbursements of counsel, financial advisors and accountants, shall
be paid by the Party incurring such fees or expenses.

 

(b) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision of this Agreement or the application of any such provision to any
Person or circumstance shall be held to be prohibited by or invalid, illegal or
unenforceable under applicable Law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible.

 

(c) This Agreement is binding upon, inures to the benefit of and is enforceable
by the Parties and their respective successors and permitted assigns. Neither
this Agreement nor any right, interest or obligation hereunder may be assigned
by any Party without the prior written consent of the other Party, and any
attempt to do so will be void, except for assignments and transfers by operation
of Law.

 

(d) The headings used in this Agreement have been inserted for convenience of
reference only and do not modify, define or limit any of the terms or provisions
hereof.

 



4

 

 

(e) Each of the Parties irrevocably agrees that any legal action or proceeding
with respect to this Agreement or the transactions contemplated hereby shall be
brought and determined by Court of Chancery of the State of Delaware and the
federal courts of the United States of America in the State of Delaware and each
of the Parties irrevocably submits to the exclusive jurisdiction of such courts
solely in respect of any legal proceeding arising out of or related to this
Agreement or the transactions contemplated hereby. The Parties further agree
that the Parties shall not bring suit with respect to any disputes arising out
of this Agreement or the transactions contemplated hereby in any court or
jurisdiction other than the above specified courts; provided, however, that the
foregoing shall not limit the rights of the Parties to obtain execution of
judgment in any other jurisdiction. The Parties further agree, to the extent
permitted by Law, that a final and nonappealable judgment against a Party in any
action or proceeding contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the United States by suit on the
judgment, a certified copy of which shall be conclusive evidence of the fact and
amount of such judgment.

 

(f) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND WITH RESPECT TO ANY COUNTERCLAIM RELATED THERETO.

 

(g) This Agreement and the Purchase Agreement supersede all prior discussions
and agreements between the Parties and/or their Affiliates with respect to the
subject matter hereof and contains the sole and entire agreement between the
Parties and their Affiliates with respect to the subject matter hereof;
provided, that during the term of this Agreement, the transfer restrictions
expressly set forth in Section 5 hereof shall be considered additive to any
transfer restrictions in any other agreement between the Parties and their
Affiliates containing restrictions on the transfer of any Parent Interests. Each
Party acknowledges and agrees that, in entering into this Agreement, such Party
has not relied on any promises or assurances, written or oral that are not
reflected in this Agreement or the Purchase Agreement.

 

(h) The Law of the State of Delaware shall govern (i) all claims or matters
related to or arising from this Agreement (including any tort or non-contractual
claims) and (ii) any questions concerning the construction, interpretation,
validity and enforceability of this Agreement, and the performance of the
obligations imposed by this Agreement, in each case without giving effect to any
choice-of-law or conflict-of-law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

 

(i) The Parties acknowledge that the rights of each Party to consummate the
transactions contemplated hereby are unique and recognize and affirm that in the
event of a breach of this Agreement by any Party, money damages may be
inadequate and the non-breaching Party may have no adequate remedy at law.
Accordingly, the Parties agree that such non-breaching Party shall have the
right, in addition to any other rights and remedies existing in their favor at
Law or in equity, to enforce its rights and the other Party’s obligations
hereunder not only by an action or actions for damages but also by an action or
actions for specific performance, injunctive and/or other equitable relief
(without posting of bond or other security), including any order, injunction or
decree sought by Parent to cause any Stockholder to perform its agreements and
covenants contained in this Agreement. Each Party further agrees that the only
permitted objection that it may raise in response to any action for equitable
relief is that it contests the existence of a breach or threatened breach of
this Agreement.

 



5

 

 

(j) This Agreement may be executed and delivered in one or more counterparts and
by fax or email, each of which shall be deemed an original and all of which
shall be considered one and the same agreement. No Party shall raise the use of
a fax machine or email to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a fax
machine or email as a defense to the formation or enforceability of a Contract
and each Party forever waives any such defense.

 

(k) No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by the Parties. No waiver of any provision
or condition of this Agreement shall be valid unless the same shall be in
writing and signed by the Party against which such waiver is to be enforced. No
waiver by any Party of any default, breach of representation or warranty or
breach of covenant hereunder, whether intentional or not, shall be deemed to
extend to any other, prior or subsequent default or breach or affect in any way
any rights arising by virtue of any other, prior or subsequent such occurrence.

 

(l) Each Stockholder is entering into this Agreement in its, his or her capacity
as a stockholder of Parent and, notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement is intended or shall be construed to
require any Person, in his or her capacity as a director and/or officer of
Parent to act or fail to act in accordance with his, her or its fiduciary duties
in such director and/or officer capacity. Furthermore, no Person makes any
agreement or understanding herein in his, her or its capacity as a director
and/or officer of Parent. The Parties acknowledge that nothing in this Agreement
shall restrict Parent and Parent’s board of directors from taking any action
permitted by and in accordance with the Purchase Agreement.

 

(m) The Parties recognize and affirm that in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached, money damages would be inadequate (and therefore the
non-breaching Party would have no adequate remedy at Law) and the non-breaching
Party would be irreparably damaged. Accordingly, each Party agrees that each
other Party shall be entitled to specific performance, an injunction or other
equitable relief (without posting of bond or other security or needing to prove
irreparable harm) to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
Proceeding, in addition to any other remedy to which such Person may be
entitled.

 

* * * * *



6

 

 



The Parties have executed this Forfeiture Agreement as of the date first above
written.

 

  ATLAS TECHNICAL CONSULTANTS HOLDINGS LP       By: Atlas Technical Consultants
Holdings GP LLC         Its: General Partner         By: /s/ L. Joe Boyer  
Name: L. Joe Boyer   Title: Chief Executive Officer

 

[Signature Page to Forfeiture Agreement]

 





 

 

  Boxwood SPONSOR LLC       By: /s/ Stephen M. Kadenacy   Name: Stephen M.
Kadenacy   Title: Chief Executive Officer         Address:   8801 Calera Drive  
Austin, Texas 78735

 

[Signature Page to Forfeiture Agreement]

 

 

 

 

